Citation Nr: 1816042	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  17-07 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to waiver of premiums of Service-Disabled Veterans (RH) Insurance.  

[The issue of entitlement to service connection for diabetes mellitus type II is the subject of a separate Board decision.]


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran first applied for RH insurance in September 2014, which included a request for waiver of premiums.  

2.  The weight of the competent and probative evidence preponderates in favor of finding that the Veteran was totally disabled prior to September 2014.  


CONCLUSION OF LAW

The criteria for waiver of premiums for RH insurance have not been met.  
38 U.S.C. § 1912 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Generally, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  However, as the claim is being denied as a matter of law, the duties to notify and assist are not applicable.  See Mason v. Principi, 16 Vet. App. 129 (2002); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (the duty to assist is not applicable when there is extensive factual development that indicates there is no reasonable possibility that any further assistance would aid the claimant in substantiating the claim).  


II.  Waiver of premiums

The United States, through VA, provides life insurance for those who have other than dishonorable active duty military service and a resulting compensable disability, if they would otherwise be insurable but for the disability.  This insurance is granted under the same terms and conditions as standard policies of National Service Life Insurance with the exception of calculation of premiums and benefits.  For insurance issued under this section, waiver of premiums shall not be denied on the grounds that the service-connected disability became total before the effective date of such insurance.  38 U.S.C. § 1922(a) (2012).

Payment of premiums on insurance may be waived when the insured is totally disabled for six or more consecutive months.  Such a waiver is allowed where the total disability began (1) after the date of the insured's application for insurance, 
(2) while the insurance was in force under conditions which required the payment of premiums, and (3) before the insured's 65th birthday.  38 U.S.C. § 1912(a).  

The Veteran is service-connected for bilateral hearing loss, evaluated as noncompensable.  The record reflects that this is the Veteran's only service-connected disability.  The Veteran applied for RH insurance in September 2014, and his application included a request for waiver of premiums.  RH insurance was granted effective September 2014.  

The Veteran was found to be disabled for purposes of Social Security Administration (SSA) benefits as of October 27, 2004.  02/10/2017, Form 9, at 16.  In correspondence dated in October 2014, the Veteran stated that he has been totally disabled and unable to work since approximately 2000.  02/10/2017, Form 9, at 22.  Accordingly, the Board finds that the competent and probative evidence preponderates in favor of finding that the Veteran was totally disabled prior to applying for RH insurance in September 2014.  Thus, the Veteran does not meet the requirements outlined in 38 U.S.C.§ 1912(a).  

In light of the foregoing, the Board finds that total disability did not begin after the date of the Veteran's application for insurance or while the insurance was in force under premium-paying conditions; thus, the claimed must be denied as a matter of law.  38 U.S.C. § 1912(a).  

The Board acknowledges that the Veteran claims he is totally disabled due to heart disease and an acquired psychiatric disorder, among others, and that the Veteran is currently pursuing claims of service connection for these disorders.  However, even if service connection is ultimately granted, the decision will have no bearing on whether the requirements for waiver of premiums has been met under 38 U.S.C. § 1912(a).  See Martin v. Shinseki, 26 Vet. App. 451, 459 (2014) (finding the provision of 38 U.S.C. § 1922(a) regarding circumstances where a service-connected disability becomes total before the effective date of the insurance inapplicable where a veteran is ineligible for waiver of premiums under 38 U.S.C. § 1912(a) on the grounds that the veteran's total disability did not begin after the date of his application for insurance and his total disability did not begin while the insurance was in force under premium-paying conditions).  


ORDER

Waiver of premiums of RH insurance is denied. 




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


